Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Fredrick Tsang #68680 on 2/17/2021.
The application has been amended as follows: 
	1. (Currently amended)	A system, comprising:
a graphical user interface configured to:
receive selections, from a message publisher, to build a message series, a first message in the message series selected to be sent via a first channel and a second message in the message series selected to be sent via a second channel, and
generate a message series preview of the message series, the message series preview comprising a first simulation of the first message as would be rendered in a user computing device received via the first channel and a second simulation of the second message as would be rendered in the user computing device received via the second channel; and

enable the graphical user interface for display at a client device of the message publisher for the message publisher to build the message series,
receive a command from the client device of the message publisher to launch the message series, and
transmit the first message to one or more end user computing devices of message recipients via the first channel and the second message to one or more end user computing devices of message recipients via the second channel, wherein the instructions to transmit comprises instructions, when executed, cause the at least one processor to at least:
transmit the first message to an end user computing device of a particular message recipient via the first channel; 
monitor one or more mobile event notifications transmitted from the end user computing device of the particular message recipient to determine whether conditions for the second message in the message series are met; and 
transmit, responsive to the conditions being met, the second message to the end user computing device of the particular message recipient via the second channel, wherein the second message is transmitted to the end user computing device of the particular message recipient via a plurality of different channels.

2.	(Currently amended)	The system of claim 1, wherein the message recipients are identified based on one or more triggering conditions, and an instruction to identify the message recipients comprises instructions, when executed by the at least one processor of the message management server, cause the at least one processor to at least:
receive one or more mobile event notifications transmitted from a plurality of end user computing devices;
compare the one or more mobile event notifications to the one or more trigger conditions; and
identify, responsive to one of the mobile event notifications matching the one or more trigger conditions, the end user computing device that transmits the one of the mobile event notifications as one of the message recipients.

3. 	(Original)	The system of claim 2, wherein the one or more trigger conditions are selected from one or more of the following:
a tag change trigger that is triggered responsive to a tag being added or removed;
an inactivity trigger that is triggered responsive to a mobile application associated 
a first-seen trigger that is triggered responsive to an end user first opening a mobile application or opts in on a website, email, SMS, or an open channel;
a location trigger that is triggered responsive to an end user device entering or exiting a location; 
a risk category trigger that classifies an end user to one of a plurality of risk levels and is triggered responsive to the end user entering a target risk level;
a location attribute trigger that is triggered responsive to an end user device entering or exiting a location with predefined attributes; and
an event trigger that is triggered responsive to a detection of an event.

4.	(Canceled)	 

5.	(Canceled)	

6. 	(Original)	 The system of claim 1, wherein rendering the first simulation by the graphical user interface is selectable for different device models of the user computing device. 

7.	(Currently amended)	The system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to at least:


8.	(Original)	The system of claim 1, wherein the one or more channels include one or more of the following:
a text messaging service;
an email protocol;
a push notification protocol; 
an in-application message;
an instant messaging application; or
a social networking system.

9.	(Currently amended)	The system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to at least:
receive, from the message publisher via the graphical user interface, a plurality of end conditions of the message series, the end conditions comprises:
a first end condition specifying that the message series ends after the one or more messages in the message series are sent; and
a second end condition specifying that the message series ends when an event occurs.

10.	(Original)	The system of claim 1, wherein the graphical user interface 

11.	(Currently amended)	A method comprising:
 enabling a graphical user interface for display at a client device of a message publisher for the message publisher to build a message series;
receiving selections, via the graphical user interface from the message publisher, to build the message series, a first message in the message series selected to be sent via a first channel and a second message in the message series selected to be sent via a second channel;
enabling the graphical user interface for display a message series preview of the message series, the message series preview comprising a first simulation of the first message as would be rendered in a user computing device received via the first channel and a second simulation of the second message as would be rendered in the user computing device received via the second channel;
receiving a command from the client device of the message publisher to launch the message series; and
transmitting the first message to one or more end user computing devices of message recipients via the first channel and the second message to one or more end user computing devices of message recipients via the second channel[[.]], wherein transmitting the first message and the second message comprises:
transmitting the first message to an end user computing device of a particular message recipient via the first channel; 
monitoring one or more mobile event notifications transmitted from the end user computing device of the particular message recipient to determine whether conditions for the second message in the message series are met; and 
transmitting, responsive to the conditions being met, the second message to the end user computing device of the particular message recipient via the second channel, wherein the second message is transmitted to the end user computing device of the particular message recipient via a plurality of different channels.


12. 	The method of claim 11, wherein rendering the first simulation by the graphical user interface is selectable for different device models of the user computing device. 

13-20.	 (Canceled).

21.	(New)	The method of claim 11, wherein the message recipients are identified based on one or more triggering conditions, and identifying the message recipients comprises:

comparing the one or more mobile event notifications to the one or more trigger conditions; and
identifying, responsive to one of the mobile event notifications matching the one or more trigger conditions, the end user computing device that transmits the one of the mobile event notifications as one of the message recipients.

22. 	(New)	The method of claim 21, wherein the one or more trigger conditions are selected from one or more of the following:
a tag change trigger that is triggered responsive to a tag being added or removed;
an inactivity trigger that is triggered responsive to a mobile application associated with an end user being inactive for a duration;
a first-seen trigger that is triggered responsive to an end user first opening a mobile application or opts in on a website, email, SMS, or an open channel;
a location trigger that is triggered responsive to an end user device entering or exiting a location; 
a risk category trigger that classifies an end user to one of a plurality of risk levels and is triggered responsive to the end user entering a target risk level;
a location attribute trigger that is triggered responsive to an end user device entering or exiting a location with predefined attributes; and


23.	(New)	The method of claim 11, further comprising:
enabling updating of the graphical user interface to show statistics related to distribution of the message series. 

24.	(New)	The method of claim 11, wherein the one or more channels include one or more of the following:
a text messaging service;
an email protocol;
a push notification protocol; 
an in-application message;
an instant messaging application; or
a social networking system.

25.	(New)	The method of claim 11, further comprising:
receiving, from the message publisher via the graphical user interface, a plurality of end conditions of the message series, the end conditions comprises:
a first end condition specifying that the message series ends after the one or more messages in the message series are sent; and
a second end condition specifying that the message series ends when an event occurs.



27.	(New)	A non-transitory computer readable medium for storing computer code comprising instructions, the instructions, when executed by at least one processor, cause the at least one processor to at least:
 enable a graphical user interface for display at a client device of a message publisher for the message publisher to build a message series;
receive selections, via the graphical user interface from the message publisher, to build the message series, a first message in the message series selected to be sent via a first channel and a second message in the message series selected to be sent via a second channel;
enable the graphical user interface for display a message series preview of the message series, the message series preview comprising a first simulation of the first message as would be rendered in a user computing device received via the first channel and a second simulation of the second message as would be rendered in the user computing device received via the second channel;
receive a command from the client device of the message publisher to launch the message series; and
transmit the first message to one or more end user computing devices of message recipients via the first channel and the second message to one 
transmit the first message to an end user computing device of a particular message recipient via the first channel; 
monitor one or more mobile event notifications transmitted from the end user computing device of the particular message recipient to determine whether conditions for the second message in the message series are met; and 
transmit, responsive to the conditions being met, the second message to the end user computing device of the particular message recipient via the second channel, wherein the second message is transmitted to the end user computing device of the particular message recipient via a plurality of different channels.

28.	(New)	The non-transitory computer readable medium of claim 27, wherein the one or more channels include one or more of the following:
a text messaging service;
an email protocol;
a push notification protocol; 
an in-application message;
an instant messaging application; or


29.	(New)	The non-transitory computer readable medium of claim 27, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to at least:
receive, from the message publisher via the graphical user interface, a plurality of end conditions of the message series, the end conditions comprises:
a first end condition specifying that the message series ends after the one or more messages in the message series are sent; and
a second end condition specifying that the message series ends when an event occurs.

30.	(New)	The non-transitory computer readable medium of claim 27, wherein the graphical user interface includes a toggle for the message publisher to select between launching the message series and pausing the message series.
Please cancel claims 4 and 5, 13-20.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 6-12, 21-30 are allowable over the prior art of record: the closest prior art of record (Liden et al. U.S. patent application publication 20170279759, van Os U.S. Patent App Pub 20150112990, Bowden U.S. Patent App Pub 20150212984, Schermerhorn U.S. Patent 9959551) does not teach or suggest in detail " enable a graphical user interface for display at a client device of a message publisher for the message publisher to build a 

van Os teaches the mobile device comprises a processing unit. A storage is provided for storing multiple applications for execution by the processing unit. Each application uses a common place card  to display different types of data relating to a location by sharing a local cache that includes the different types of data. The different types of data include general information associated with the location and a catalog that represents a set of goods or services that are associated with the location.
Bowden teaches the system comprises a non-transitory computer readable memory in communication with a processor. An aggregator module includes computer-executable code stored in the memory to receive information identifying the user web-based messaging accounts. The login information is received from the user for each of the accounts. The accounts are accessed and the messages are retrieved from the accounts. The messages are displayed in a web-based message portal. 
Schermerhorn teaches the method involves receiving a message intended for a user associated with an electronic marketplace, and analyzing the message for relevancy to the user based on information associated with the user by the electronic marketplace. A score is calculated based on machine learning utilizing input indicating 
Whereas, stated above, Applicant's claimed invention states " enable a graphical user interface for display at a client device of a message publisher for the message publisher to build a message series; receive selections, via the graphical user interface from the message publisher, to build the message series, a first message in the message series selected to be sent via a first channel and a second message in the message series selected to be sent via a second channel; enable the graphical user interface for display a message series preview of the message series, the message series preview comprising a first simulation of the first message as would be rendered in a user computing device received via the first channel and a second simulation of the second message as would be rendered in the user computing device received via the second channel; receive a command from the client device of the message publisher to launch the message series; and transmit the first message to one or more end user computing devices of message recipients via the first channel and the second message to one or more end user computing devices of message recipients via the second channel, wherein the instructions to transmit comprises instructions, when executed, cause the at least one processor to at least: transmit the first message to an end user computing device of a particular message recipient via the first channel;  monitor one or more mobile event notifications transmitted from the end user computing device of the particular message recipient to determine whether conditions for the second message in the message series are met; and  transmit, responsive to the conditions being met, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NINOS DONABED/Primary Examiner, Art Unit 2444